Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 18, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
  153449(30)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  ROBERT DONALD JONES,                                                                                      Joan L. Larsen,
           Plaintiff-Appellee,                                                                                        Justices
                                                                    SC: 153449
  v                                                                 COA: 329378
                                                                    Wayne CC: 14-111404-DO
  NAN MILLEN JONES,
             Defendant-Appellant.
  _________________________________________/

        On order of the Chief Justice, the motion of defendant-appellant to file a brief in
  support of her motion for reconsideration that exceeds the page limit restriction is
  DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 18, 2017
                                                                               Clerk